 
 
Exhibit 10.1
 
 
INDEMNIFICATION AGREEMENT dated as of __________________________, 2011 between
 
 
Apco Oil and Gas International Inc.
 
 
(the “Company”), and _______________________________ (“Indemnitee”)
 
 
WHEREAS, the Board of Directors has determined that the inability to attract and
retain qualified persons as directors is detrimental to the best interests of
the Company’s shareholders and that the Company should act to assure such
persons that there will be adequate certainty of protection through insurance
and indemnification against risks of claims and actions against them arising out
of their service to and activities on behalf of the Company; and
 
WHEREAS, the Company has adopted provisions in its Memorandum of Association and
Articles of Association (the “Governing Documents”) providing for
indemnification of its directors under certain circumstances, and the Company
wishes to clarify and enhance the rights and obligations of the Company and
Indemnitee with respect to indemnification; and
 
WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors of the Company
and in any other capacity at the request of the Company, and to otherwise
promote the desirable end that such persons will resist what they consider
unjustified lawsuits and claims made against them in connection with the good
faith performance of their duties to the Company, with the knowledge that
certain costs, judgments, penalties, fines, liabilities and expenses incurred by
them in their defense of such litigation are to be borne by the Company and they
will receive the maximum protection against such risks and liabilities as may be
afforded by law to the extent they act in good faith and in a manner they
reasonably believe to be in or not opposed to the best interests of the Company
or an Other Enterprise, and, with respect to any criminal Proceeding, have no
reasonable cause to believe their conduct was unlawful, and, with respect to any
Proceeding brought by or in the name of the Company or an Other Enterprise, have
not been adjudged to be liable for negligence or misconduct in the performance
of their duty to the Company or such Other Enterprise, the Board of Directors of
the Company has determined that the following Agreement is reasonable and
prudent to promote and ensure the best interests of the Company and its
shareholders; and
 
WHEREAS, the Company desires to have Indemnitee continue to serve as a director
of the Company and in such other capacities as the Company may request, as the
case may be, free from undue concern for unpredictable, inappropriate or
unreasonable legal risks and personal liabilities by reason of Indemnitee acting
in good faith in the performance of Indemnitee’s duties; and Indemnitee desires
to continue so to serve, provided, and on the express condition, that he or she
is furnished with the indemnity set forth hereinafter.
 
 
1

--------------------------------------------------------------------------------

 
 
Now, therefore, in consideration of Indemnitee’s continued service as a director
of the Company, the parties hereto agree as follows:
 
1.           Service by Indemnitee.  Indemnitee will serve and/or continue to
serve as a director of the Company and, if applicable, as a director (including
elected or appointed positions that are equivalent to director and for all
purposes in this Agreement such positions shall be included within the term
“director”) of another corporation, partnership, joint venture, trust, or other
enterprise, including service with respect to an employee benefit plan
(collectively, an “Other Enterprise”) faithfully and to the best of Indemnitee’s
ability so long as Indemnitee is duly elected or appointed and until such time
as Indemnitee is removed as permitted by law or tenders a resignation in
writing.
 
2.           Indemnification.  To the extent Indemnitee acts in good faith and
in a manner Indemnitee reasonably believes to be in or not opposed to the best
interests of the Company or an Other Enterprise, and, with respect to any
criminal Proceeding, has no reasonable cause to believe his or her conduct was
unlawful, and, with respect to any Proceeding brought by or in the name of the
Company or an Other Enterprise, has not been adjudged to be liable for
negligence or misconduct in the performance of his or her duty to the Company or
such Other Enterprise, the Company shall indemnify Indemnitee to the fullest
extent permitted by applicable law.  Without diminishing the scope of the
indemnification provided by this Section, the rights of indemnification of
Indemnitee provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification shall be paid to
Indemnitee:
 
(a)           to the extent expressly prohibited by applicable law or the
Governing Documents;
 
(b)           for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
Governing Document provision or agreement of the Company or an Other Enterprise
on whose board Indemnitee serves at the request of the Company, except in
respect of any indemnity exceeding the payment under such insurance, clause,
provision or agreement;
 
(c)           in connection with an action, suit or proceeding, or part thereof
(including claims and counterclaims) initiated by Indemnitee, except a judicial
proceeding or arbitration pursuant to Section 9 to enforce rights under this
Agreement, unless the action, suit or proceeding (or part thereof) was
authorized by the Board of Directors of the Company or an Other Enterprise, as
appropriate; and
 
(d)           with respect to any Proceeding brought by or in the name of the
Company or an Other Enterprise against Indemnitee that is authorized by the
Board of Directors of the Company or such Other Enterprise, as the case may be,
except as provided in Sections 4 and 5 below.
 
3.           Action or Proceedings Other than an Action by or in the Right of
the Company or an Other Enterprise.  Except as limited by Section 2 above,
Indemnitee shall be entitled to the indemnification rights provided in this
Section if Indemnitee is a party or is threatened to be made a party to any
Proceeding (other than an action by or in the name of the Company or an Other
Enterprise) by reason of the fact that Indemnitee is or was a director of the
Company, or is or was serving at the request of the Company as a director of an
Other Enterprise); or by reason of anything done or not done by Indemnitee in
any such capacity.  Pursuant to this Section, Indemnitee shall be indemnified
against all costs, judgments, penalties, fines, liabilities, amounts paid in
settlement by or on behalf of Indemnitee, and Expenses (defined below) actually
and reasonably incurred by Indemnitee in connection with such Proceeding, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company or such Other Enterprise, as
the case may be, and with respect to any criminal Proceeding, had no reasonable
cause to believe his or her conduct was unlawful.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Indemnity in Proceedings by or in the Name of the Company or an
Other Enterprise.  Except as limited by Section 2 above, Indemnitee shall be
entitled to the indemnification rights provided in this Section if Indemnitee
was or is a party or is threatened to be made a party to any Proceeding brought
by or in the name of the Company or an Other Enterprise to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director of the
Company or such Other Enterprise, or by reason of anything done or not done by
Indemnitee in any such capacity.  Pursuant to this Section, Indemnitee shall be
indemnified against all costs, judgments, penalties, fines, liabilities, amounts
paid in settlement by or on behalf of Indemnitee, and Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company or such Other
Enterprise; provided, however, that no such indemnification shall be made in
respect of any claim, issue, or matter as to which Indemnitee shall have been
adjudged to be liable for negligence or misconduct in the performance of his
duty to the Company or such Other Enterprise.
 
5.           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the costs, judgments, penalties, fines, liabilities or Expenses
actually and reasonably incurred in connection with any action, suit or
proceeding (including an action, suit or proceeding brought by or on behalf of
the Company or an Other Enterprise), but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such costs, judgments, penalties, fines, liabilities and Expenses
actually and reasonably incurred to which Indemnitee is entitled.
 
6.           Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the maximum extent permitted by applicable
law, Indemnitee shall be entitled to indemnification against all Expenses
actually and reasonably incurred or suffered by Indemnitee or on Indemnitee’s
behalf if Indemnitee appears as a witness or otherwise incurs legal expenses as
a result of or related to Indemnitee’s service as a director of the Company or
an Other Enterprise, in any threatened, pending or completed legal,
administrative, investigative or other proceeding or matter to which Indemnitee
neither is, nor is threatened to be made, a party.
 
7.           Determination of Entitlement to Indemnification.  Upon written
request by Indemnitee for indemnification pursuant to Sections 3, 4, 5 or 6, the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination:  (a) the
Board of Directors of the Company by a majority vote of Disinterested Directors
(defined below), whether or not such majority constitutes a quorum; (b) a
committee of Disinterested Directors designated by a majority vote of such
directors, whether or not such majority constitutes a quorum; (c) if there are
no Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel (defined below) in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee; (d) the
shareholders of the Company; or (e) in the event that a Change in Control
(defined below) has occurred, Independent Counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee.  Such
Independent Counsel shall be selected by the Board of Directors and approved by
Indemnitee, except as noted below.  Upon failure of the Board so to select such
Independent Counsel or upon failure of Indemnitee so to approve, such
Independent Counsel shall be selected upon application to a court of competent
jurisdiction.  Notwithstanding the foregoing, if a Change in Control has
occurred, Independent Counsel shall be selected by Indemnitee and approved by
the Company.  A determination of entitlement to indemnification shall be made,
and such indemnification shall be paid, not later than 60 calendar days after
receipt by the Company of a written request for indemnification.  Such request
shall include documentation or information which is necessary for such
determination and which is reasonably available to Indemnitee.  Subject to
Section 2, any Expenses incurred by Indemnitee in connection with a request for
indemnification or payment of Expenses hereunder, under any other agreement, any
provision of the Governing Documents, or any directors’ and officers’ liability
insurance, shall be borne by the Company, and the Company hereby indemnifies
Indemnitee for any such Expense and agrees to hold Indemnitee harmless
therefrom.  If the person making such determination shall determine that
Indemnitee is entitled to indemnification as to part (but not all) of the
application for indemnification, such person shall reasonably prorate such
partial indemnification among the claims, issues or matters at issue at the time
of the determination.
 
 
3

--------------------------------------------------------------------------------

 
 
8.           Presumptions and Effect of Certain Proceedings.  The Secretary of
the Company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 7 that
Indemnitee has made such request for indemnification.  Upon making such request
for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption.  If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 60 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification.  The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself:  (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company or the Other Enterprise, as the case may be, or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful; or (b) otherwise adversely affect the rights
of Indemnitee to indemnification except as may be provided herein.
 
9.           Remedies of Indemnitee in Cases of Determination not to Indemnify
or to Pay Expenses.  In the event that a determination is made that Indemnitee
is not entitled to indemnification hereunder or if payment has not been timely
made following a determination of entitlement to indemnification pursuant to
Sections 7 and 8, or if Expenses are not paid pursuant to Section 14, Indemnitee
shall be entitled to final adjudication in a court of competent jurisdiction of
entitlement to such indemnification or payment.  Alternatively, Indemnitee at
Indemnitee’s option may seek an award in an arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association,
such award to be made within 60 calendar days following the filing of the demand
for arbitration.  The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration or any other claim.  The determination
in any such judicial proceeding or arbitration shall be made de novo and
Indemnitee shall not be prejudiced by reason of a determination (if so made)
pursuant to Sections 7 or 8 that Indemnitee is not entitled to
indemnification.  If a determination is made or deemed to have been made
pursuant to the terms of Section 7 or 8 that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable.  The Company further agrees to stipulate in any such court or
before any such arbitrator that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertions to the contrary.  If
the court or arbitrator shall determine that Indemnitee is entitled to any
indemnification or payment of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate proceedings).  In any suit brought by an Indemnitee to enforce a right
to indemnification or to payment of Expenses hereunder, or brought by the
Company to recover a payment of Expenses pursuant to the terms of an
undertaking, the burden of proving that Indemnitee is not entitled to be
indemnified, or to be paid such Expenses, shall be on the Company.
 
10.           Other Rights to Indemnification.  Indemnification and payment of
Expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may now or in the future be entitled under any
provision of the Governing Documents or other organizational documents of the
Company, vote of shareholders or Disinterested Directors, provision of law,
agreement or otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
11.           Expenses to Enforce Agreement.  In the event that Indemnitee is
subject to or intervenes in any Proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole or in
part in such action, shall be entitled to recover from the Company and shall be
indemnified by the Company against any actual Expenses incurred by Indemnitee.
 
12.           Continuation of Indemnity.  All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is a
director of the Company or is serving at the request of the Company as a
director of an Other Enterprise and shall continue thereafter with respect to
any possible claims based on the fact that Indemnitee held any such
position.  This Agreement shall be binding upon all successors and assigns of
the Company (including any transferee of all or substantially all of its assets
and any successor by merger or operation of law) and shall inure to the benefit
of the heirs, personal representatives and estate of Indemnitee.
 
13.           Notification and Defense of Claim.  Promptly after receipt by
Indemnitee of notice of any Proceeding, Indemnitee will, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company in writing of the commencement thereof; but the omission so to notify
the Company will not relieve it from any liability that it may have to
Indemnitee.  Notwithstanding any other provision of this Agreement, with respect
to any such Proceeding of which Indemnitee notifies the Company:
 
(a)           The Company shall be entitled to participate therein at its own
expense; and
 
(b)           Except as otherwise provided in this Section 13(b), to the extent
that it may wish, the Company, jointly with any other indemnifying party
similarly notified, shall be entitled to assume the defense thereof, with
counsel satisfactory to Indemnitee.  After notice from the Company to Indemnitee
of its election so to assume the defense thereof, the Company shall not be
liable to Indemnitee under this Agreement for any expenses of counsel
subsequently incurred by Indemnitee in connection with the defense thereof
except as otherwise provided below.  Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of Indemnitee unless (i) the employment of
counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or (iii) the
Company shall not within 60 calendar days of receipt of notice from Indemnitee
in fact have employed counsel to assume the defense of the action, in each of
which cases the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.  The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the conclusion provided for in (ii) above.
 
14.           Payment of Expenses.  All Expenses incurred by Indemnitee in
advance of the final disposition of any Proceeding shall be paid by the Company
at the request of Indemnitee, each such payment to be made within 20 calendar
days after the receipt by the Company of a statement or statements from
Indemnitee requesting such payment or payments from time to time.  Indemnitee’s
entitlement to such Expenses shall include those incurred in connection with any
proceeding by Indemnitee seeking a judgment in court or an adjudication or award
in arbitration pursuant to this Agreement (including the enforcement of this
provision).  Such statement or statements shall reasonably evidence the expenses
and costs incurred by Indemnitee in connection therewith and shall include or be
accompanied by an undertaking, in substantially the form attached as Exhibit 1,
by or on behalf of Indemnitee to reimburse such amount if it is ultimately
determined, by a final adjudication from which there is no further right to
appeal, that Indemnitee is not entitled to be indemnified against such Expenses
by the Company as provided by this Agreement or otherwise.  Indemnitee’s
undertaking to reimburse any such amounts is not required to be secured.
 
 
5

--------------------------------------------------------------------------------

 
 
15.           Separability; Prior Indemnification Agreements.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent.  This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.
 
16.           Consent to Settlement.  The Company shall not be liable to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Company’s written consent, which consent
shall not be unreasonably withheld, or for any judicial award if the Company was
not given a reasonable and timely opportunity, at its expense, to participate in
the defense of such Proceeding in accordance with Section 13 above.
 
17.           Definitions.  For purposes of this Agreement:
 
(a)           “Change in Control” means a change in control of the Company of a
nature that would be required to be reported in response to Item 5.01 of Form
8-K (or in response to any similar item on any similar schedule or form)
promulgated under the Securities Exchange Act of 1934 or any similar successor
statute whether or not the Company is then subject to this reporting
requirement; provided, however, that a Change in Control shall be deemed to have
occurred if:  (i) any individual or entity becomes the beneficial owner (as
defined in Rule 13d-3 under Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company representing 30% or more of the total
voting power of the Company’s then-outstanding voting securities without the
prior approval of at least two-thirds of the members of the Board of Directors
in office immediately prior to such individual or entity attaining such
percentage, (ii) the Company is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter, or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors (including
for this purpose any new director whose election or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors. Notwithstanding the foregoing, a Change in Control shall be deemed
not to have occurred in the event The Williams Companies, Inc., a Delaware
corporation, transfers its ownership interest in the Company to WPX Energy,
Inc., a Delaware corporation.
 
(b)           “Disinterested Director” means a director of the Company who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.
 
(c)           “Expenses” includes, without limitation, expenses incurred in
connection with the defense or settlement of any and all investigations,
judicial or administrative proceedings or appeals, attorneys’ fees, witness fees
and expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification under
Sections 7, 9 and 11 above but shall not include the amount of judgments, fines
or penalties actually levied against Indemnitee.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           “Independent Counsel” means a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent:  (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.
 
(e)           “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternative dispute resolution mechanism, inquiry,
administrative or legislative hearing, investigation or other any other actual,
threatened or completed proceeding (including any and all appeals), whether
brought in the name of the Company or otherwise, against Indemnitee, whether of
a civil, criminal, administrative, investigative or legislative nature,
including, but not limited to, actions, suits or proceedings in which Indemnitee
may be or may have been involved as a party or otherwise, by reason of the fact
that Indemnitee is or was a director of the Company, or is or was serving, at
the request of the Company, as a director of an Other Enterprise, or by reason
of anything done or not done by Indemnitee in any such capacity, whether or not
Indemnitee is serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement.
 
18.           Other Provisions.
 
(a)           This Agreement shall be interpreted and enforced in accordance
with the laws of Delaware.
 
(b)           This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement.  Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
as evidence of the existence of this Agreement.
 
(c)           This agreement shall not be deemed an employment contract between
the Company or an Other Enterprise and any Indemnitee, and, Indemnitee
specifically acknowledges that Indemnitee may be discharged at any time for any
reason, with or without cause, and with or without severance compensation,
except as may be otherwise provided in a separate written contract between
Indemnitee and the Company or such Other Enterprise.
 
(d)           Upon a payment to Indemnitee under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
Indemnitee to recover against any person for such liability, and Indemnitee
shall execute all documents and instruments required and shall take such other
actions as may be necessary to secure such rights, including the execution of
such documents as may be necessary for the Company to bring suit to enforce such
rights.
 
(e)           No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both parties hereto.  No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 


 
APCO OIL AND GAS INTERNATIONAL INC.
 


 


 
By:  _________________________________                                                                
 
        Name:
 
        Title:
                        
                     _________________________________

                     Indemnitee
 


 
 
 
7

--------------------------------------------------------------------------------

 



 
EXHIBIT 1
 
 


 
UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES


I ___________________________________________________, agree to reimburse the
Company for all expenses paid to me by the Company in connection with any
Proceeding (as defined in the Indemnification Agreement dated as of ___________
between me and the Company), in the event, and to the extent that it shall
ultimately be determined by a final adjudication from which there is no further
right to appeal that I am not entitled to be indemnified by the Company for such
expenses.




Signature _____________________________


Typed Name __________________________


Office _______________________________





 
8

--------------------------------------------------------------------------------

 
